Citation Nr: 0905466	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-01 319	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had military service from September 1946 to 
August 1949 and from August 1950 to August 1951.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision in 
which the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Oakland, California, in pertinent part, 
determined that new and material evidence was not received to 
reopen the Veteran's claims for service connection for 
arthritis of the hands, including residuals of a right hand 
contusion, and arthritis of the knees.  The Veteran's 
December 2003 substantive appeal specifically limited his 
claim on appeal to entitlement to service connection for 
arthritis of the knees and hands, including residuals of a 
right hand contusion.  In December 2003, the Veteran 
requested that his claims file be transferred to the RO in 
Phoenix, Arizona, that now has jurisdiction of his case.  

The Veteran testified at a hearing at the RO before the 
undersigned in February 2005; a copy of the transcript is in 
the record.

In March 2006, Board remanded the Veteran's case to the RO 
for additional development.  In a March 2008 decision, the 
Board determined that new and material evidence was submitted 
to reopen the Veteran's claims for arthritis of the knees and 
hands, including residuals of a right hand contusion, and 
remanded the case to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development and 
readjudication.  

In March 2008, the undersigned advanced the Veteran's appeal 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Following additional development, in October 2008, the AMC, 
in pertinent part, granted service connection for arthritis 
of the left knee and for arthritis of the right hand with 
contusion that were assigned separate compensable disability 
ratings.  Thus, the only issues remaining on appeal are those 
listed on the title page.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran's arthritis 
of the right knee is related to any event or incident of his 
period of active service, and compensably disabling arthritis 
of the right knee was not manifested within a year of 
discharge from active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran's arthritis 
of the left hand is related to his active military service, 
and compensably disabling arthritis of the left hand was not 
manifested within a year of discharge from active duty.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated by active service, and may not be presumed to be 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Arthritis of the left hand was not incurred in or 
aggravated by active service, and may not be presumed to be 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2002, March 2006 and April 
2008 of the information and evidenced needed to substantive 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in July 
2006 and April 2008.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claims, and as warranted by law, affording VA examination.  
In compliance with the Board's remands, additional treatment 
records and medical opinions were obtained and the claims 
readjudicated in an October 2008 supplemental statement of 
the case.  There is no evidence that additional records have 
yet to be requested, or that additional examinations are in 
order.  

I.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and oral 
testimony, service treatment and personnel records, private 
and VA medical records, VA examination reports, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence may be presumed if arthritis is manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The Veteran contends that he injured his hands and knees in 
service when he fell off a hill due to enemy shellfire, and 
when he sustained a frostbite injury, as indicated in his 
January 2004 written statement and February 2005 hearing 
testimony.

Service treatment records include a September 1946 enlistment 
examination report that reflects no knee or hand abnormality 
and found the Veteran qualified for active service.  In 
October 1948, he was diagnosed with an old left knee trauma 
via x-rays.  The Veteran also suffered a contusion of the 
right hand with an "undetermined possible fracture navicular 
or other carpal" when he fell in April 1951.  The Veteran's 
August 1951 separation examination report includes a notation 
that he suffered from frostbite on his feet in January 1951.

Excerpts from letters written by the Veteran to his father on 
March 1, 1951 and March 6, 1951 include references to the 
Veteran hurting his hand and leg.  In a November 1951 
affidavit, one of the Veteran's former employers stated that, 
when the Veteran was employed by him for a short time in 
August and September 1951, the Veteran sought medical care of 
some nature.  

Post service medical evidence includes September 2002 private 
treatment records that contain the first mention of 
arthritis.  October 2002 private x-rays of both the Veteran's 
knees show mild medial joint space narrowing.  VA x-rays of 
his hands performed in January 2003 and June 2004 and of his 
knees, performed in June 2004, revealed degenerative changes 
like osteoarthritis.  The Veteran was first treated by VA for 
arthritis of the hands and knees in January and September 
2003, respectively.

In a September 2006 VA examination report for cold injury, 
the examiner stated that:

[t]he [V]eteran does have diffuse osteoarthritis 
involving of multiple joints, including feet, 
knees, hips, sacroiliac joints, lumbar spine, left 
shoulder, hands.  X-rays of the feet and hands show 
no specific findings suggestive of cold injury.  
Therefore, the [V]eteran's osteoarthritis is most 
likely of the systemic degenerative type, and is 
less likely as not secondary to cold injury.

In a September 2006 rating decision, VA granted service 
connection for cold weather injury of the right and left 
upper and lower extremities that were awarded separate 
compensable ratings for each extremity.

Because the September 2006 VA cold injury examiner did not 
address whether the Veteran's current arthritis of the hands 
and knees was related to non-cold trauma incurred during 
military service, the Board remanded this case to the RO to 
obtain a medical opinion.

In May 2008, based on a review of the medical evidence of 
record and earlier examinations performed by VA physicians, a 
VA physician opined that:

there was timely, documentary evidence 
for trauma of right hand and left knee.  
Such trauma can and often enough does 
lead [to] joint damage, which may not be 
apparent on physical exam nor on x[-]rays 
at the time it occurred, but may manifest 
months to years later as arthritic 
changes in the involved joints, based on 
all of the above, it is my conclusion 
that the right hand and left knee current 
arthritic findings are as likely as noted 
to be due to the injuries [ ] incurred 
during [the claimant's] active service 
days.

As noted above, in an October 2008 rating decision, VA 
granted service connection for arthritis of the left knee and 
for arthritis of the right hand with contusion that were 
assigned separate disability ratings.

In light of the above-noted medical and legal authority, the 
Board finds that the record does not provide a basis for 
establishing service connection for arthritis of the right 
knee and left hand.

As previously mentioned, there is no evidence of treatment 
for an injury to either the Veteran's right knee or left hand 
in service, or any residuals noted at separation examination 
or diagnosis of arthritis within one year after discharge 
from service.  The very first mention of arthritis of any 
type is not until September 2002, more than 50 years after 
the Veteran's last discharge from service.  The Board points 
out that passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against the claims for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Moreover, there is no evidence of a diagnosed right knee or 
left hand disorder, to include arthritis for years after 
service, and no competent medical evidence directly relating 
the veteran's current arthritis of the right knee and left 
hand to service, to include an in-service injury.  
Accordingly, the evidence is against the grant of service 
connection on a direct or presumptive basis.

The Veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own, and other lay statements, because as 
laypersons they are not competent to offer medical opinions.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., joint pain.  Cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his and his representative's 
statements regarding causation are not competent.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he or his representative has had sufficient medical training 
to provide competent medical evidence as to the etiology of 
his arthritis of the right knee and left hand.  Thus, the 
claims must be denied in the absence of any medical evidence 
whatsoever of a nexus between the Veteran's arthritis of the 
right knee and left hand and service.  Significantly, neither 
the Veteran nor his representative has identified or alluded 
to such medical evidence or opinion.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to the Veteran's 
current arthritis of the right knee and left hand.  The 
preponderance of the objective medical evidence of records 
therefore against the appellant's claims of entitlement to 
service connection for arthritis of the right knee and left 
hand.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left hand is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans  Affairs


